DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-13) in the reply filed on 12/20/2021 is acknowledged.
Claims 14-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
	Applicant’s traversal is on the grounds that the product being used in a materially different process such as the process of funneling liquids is unrealistic (see pg 9-10). Applicant argues that due to the hydrophobic nature of the device, the funneling of liquids would be impossible (see pg 9-10). This is not found persuasive since applicant’s disclosure does not mention that the device is in any way hydrophobic. On the contrary, claim 1 recites “a silicone body” which is a material commonly used in liquid funnels.   Further with respect to remarks towards the “dimensions” of the device body precluding the device acting as a funnel, note that independent claim 1 merely calls for one end being open and the other end having a “fruit-fly sized opening”.  The fact that either end of the device has openings, much like a funnel has openings at both ends, liquids would necessarily flow through the openings as most liquids are generally much smaller than a “fruit-fly” e.g. water.

The restriction deemed proper and FINAL.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “into the neck of a narrow-necked beverage bottle”. There is a lack of antecedent basis. Additionally, it is unclear if this is the same as “a user-suppled narrow-neck bottle”. 
	Claim 3 recites
 “an inside wall of a bottle neck”. This renders the claim vague and indefinite because it is unclear if this is referring to the “a user-suppled narrow-neck bottle” in claim 1 or another structure. 

	Claim 5 recites “the same diameter”. There is a lack of antecedent basis. 
“essentially the same diameter”. The term “essentially” is relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 6 recites “the insect-sized orifice”. There is a lack of antecedent basis. Additionally, it is unclear if this is the same structure as the “fruit fly sized orifice” of claim 1. 
Claim 7 recites “a consumer-supplied bottle neck with the channel open.” This renders the claim vague and indefinite because it is not clear what “the channel open” is referring to. Additionally is “a consumer-supplied bottle neck” the same as “a user-suppled narrow-neck bottle” previously recited and is it positively claimed as part of the device? 
Claim 8 recites “a narrow-neck bottle.” This renders the claim vague and indefinite because it is not clear if “a narrow-neck bottle” is the same as “a user-suppled narrow-neck bottle” previously recited in claim 1 and is it positively claimed as part of the device? 
Claim 13 recites “a user-suppled narrow-neck bottle or container with an inside-neck surface and diameter”. This renders the claim vague and indefinite because it is not clear if “a user-suppled narrow-neck bottle or container with an inside-neck surface and diameter” is the same as “a user-suppled narrow-neck bottle” previously recited in claim 1 and is it positively claimed as part of the device?

“an insect trap assembly”. It is unclear if this is the same as the “an insect trap” in claim 1. 
Claims 2, 4 and 9-12 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US 20050235554 A1) in view of Counts-Vradley et al. herein Counts (US 6082576 A).
For claim 1, Uhl teaches:
A bottletop plug device adapted to reusably convert a user-supplied narrow-neck bottle into an insect trap, the plug device comprising: (abstract and figs)
 a body (Figs 4-9, Ref 400)
 with body sidewall that extends downwardly  (Figs 4-9, Ref 402)
from an upper portion that defines a top of the body (Figs 4-9, Ref 410)
 to a lower portion of the body that defines a bottom end of the body, (Figs 4-9, Ref 414) 
having an intermediate portion of the body with a plurality of laterally protruding seal members disposed on the sidewall, (Figs 4-9, Ref 406)
 and the body further comprising an internal conduit chamber that extends from an opening at the top of the body to an fruit-fly-sized orifice that defines an exit from the internal conduit chamber through the bottom end; (Figs 4-9, Ref 412+416)
wherein the bottom end is configured to be removably press fit into the neck of a narrow-necked beverage bottle (Fig 5, para0034, 0038-39, 0041 “the second end 414 of the insertable device 400 is inserted into a hole in a container such that the narrow opening 416 opens into the interior of the container”. The examiner asserts that it well within the level of ordinary skill in the art to position the bottom end of the device onto the neck of the bottle with the lid 460 removed see fig 5)
and the plurality of protruding seal members are configured such that at least one of the protruding seal members is sealingly contactable with an inside wall of the neck of the bottle. (Fig 4-9, Ref 406, para0046-0048, The examiner asserts that it well within the level of ordinary skill in the art to position the bottom end of the device onto the neck of the bottle with the lid 460 removed see fig 5 such that the protruding seal members 406 are sealingly contactable with an inside wall of the neck)
Uhl doesn’t teach:
a flexible silicone body
Counts teaches:
A bottletop plug device (abstract and figs) comprising 
A flexible silicone body (col 2, ln 38-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the body of Uhl such that it comprised a flexible silicone body as taught by Counts to 
For claim 2, Uhl further teaches:
wherein the body sidewall tapers as it extends downwardly from an upper portion at the top of the body. (para0041)
For claim 3, Uhl further teaches:
wherein, (a) the upper portion of the body comprises a widemouth cavity open to the internal conduit chamber (Fig 4, Ref 412)
 and a widemouth lip surrounding the widemouth; (Fig 4, Ref 404)
(b) the laterally protruding seal members are circumferential rib members that protrude axisymmetrically from the body sidewall and are disposed in a stack; and, (Fig 4-9, Ref 406)
(c) the bottom end comprises a bottom tip (Fig 4-9, Ref 416)
 adapted to be inserted into an opening of a narrow-neck bottle such that at least one of the stack of Ser No. 16/736,723 filed 20-Jan-2020Docket No.: STOLLO1USR01 Reply to Office Action of 7/08/2016circumferential ribs is sealingly contactable with an inside wall of a bottle neck when the widemouth is in open fluid connection with the inside volume of the bottle via the internal conduit chamber and the insect-sized orifice. (Fig 4-9, Ref 400, para0047-0048, clm 4, the device 400 is inserted into an opening of a narrow-neck bottle as shown in fig 5 with the ribs 406 sealingly contactable with an inside wall of the bottle when the widemouth 404 is in open fluid connection with inside volume of the bottle 452 via the internal conduit chamber 412 and the insect sized orifice 416)
For claim 4, Uhl further teaches:
wherein the laterally protruding seal members are circumferential ribs that protrude axisymmetrically from the body sidewall as a tapered stack of circumferential ribs, the plurality of circumferential ribs having an uppermost circumferential rib of a first diameter and at least one lower circumferential rib of a lesser diameter. (Fig 4-9, Ref 406s are a tapered stack)
For claim 5, Uhl further teaches:
wherein the laterally protruding seal members are circumferential ribs that protrude axisymmetrically from the body sidewall, (Fig 4-9, Ref 406)
Uhl doesn’t teach:
each of the circumferential ribs having essentially the same diameter.
Counts further teaches:
each of the circumferential ribs having essentially the same diameter. (Fig 1-2, Ref 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circumferential ribs of Uhl such that they had the same diameter as taught by Counts to provide for a secure locking arrangement between the bottleplug and container. 
For claim 6, Uhl further teaches:
wherein the insect-sized orifice at the bottom of the body is configured for passaging a fruit fly. (para0005, para0041)
For claim 7, Uhl further teaches:
wherein the stack of circumferential ribs is tapered, bottom to top, from a rib of lesser diameter to rib of greater diameter so that the body seats flexibly into and seals a 
For claim 8, Uhl further teaches:
wherein the stack is tapered so that the device is self-seating in a narrow-neck bottle. (Fig 8-9, see how 406s are tapered to allow the device to self-seat in the bottle)
For claim 9, Uhl further teaches:
wherein the stack of circumferential rib members comprises a stack having two, three, four, five or six circumferential rib members in a tapered stack. (Fig 4, see three ribs 406)
For claim 10, Uhl doesn’t teach but Counts further teaches:
wherein the body is of a resilient polymeric material. (col 2, ln 38-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the body of Uhl such that it comprised a resilient polymeric material as taught by Counts to provide for excellent resistance to low and high temperatures (col 2, ln41). 
For claim 11, Uhl doesn’t teach but Counts further teaches:
wherein the body is of a molded silicone rubber. (col 2, ln 38-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the body of Uhl such that it comprised of silicone rubber as taught by Counts to provide for excellent resistance to low and high temperatures (col 2, ln41). 
It is noted that claim 10 recites a product-by-process limitation “molded”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
For claim 13, Uhl further teaches:
further comprising a narrow-neck bottle or container with an inside-neck surface and diameter (Fig 5, bottle top beneath the lid 460)
 configured to accept the bottom end and to sealingly contact at least one of the plurality of laterally protruding seal members against the inside wall of the bottle or container, the combination of device and bottle or container defining an insect trap assembly, and further wherein the bottle may be a consumer- supplied bottle that is reusable after cleaning or disposable with the contents of the trap. (Fig 5, para0034, 0038-39, 0041 “the second end 414 of the insertable device 400 is inserted into a hole in a container such that the narrow opening 416 opens into the interior of the container”. The examiner asserts that it well within the level of ordinary skill in the art to position the bottom end 416 of the device 400 onto the neck of the bottle 450 with the lid 460 removed see fig 5, such that the combination of the device 400 and bottle 450 defines an insect trap assembly (470) and the bottle maybe a consumer-supplied bottle (soda bottle) that is reusable after cleaning or disposable (abstract, para0039))
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US 20050235554 A1) in view of Counts-Vradley et al. herein Counts (US 6082576 A) and in view of Campbell (US 6112452 A).
For claim 12, Uhl as modified doesn’t teach:
wherein at least a part of the body is colored yellow or orange.

A bottletop plug device (abstract and figs)
wherein at least a part of the body is colored yellow or orange. (col 4, ln 21-23)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the body of Uhl as modified such that it was colored yellow or orange as taught by Campbell to make the trap more attractive to wasps (col 4, ln 21-23). 
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2424421 A discloses a bottle trap. 
US 3211195 A discloses a bottle top device with circumferential ribs. 
US 20150068104 A1 discloses a insect trapping system with a funnel and container. 
US 20110078941 A1 discloses an insect trap in communication with a container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643